NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30150

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00277-EJL

 v.                                             MEMORANDUM*

CHARLES RAY BARTKOWIAK,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Charles Ray Bartkowiak appeals from the district court’s judgment and

challenges the 70-month sentence imposed following his guilty-plea conviction for

bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bartkowiak contends that his sentence is substantively unreasonable because

the district court improperly presumed that the Guidelines range was reasonable,

and placed undue weight on the Guidelines and the need for deterrence. The court

did not abuse its discretion in imposing Bartkowiak’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The record shows that the court did not presume

the reasonableness of the Guidelines range or place undue weight on any single

sentencing factor. To the contrary, after evaluating several of the 18 U.S.C.

§ 3353(a) sentencing factors and the “mitigating circumstances that are not usually

encountered in a case of this nature,” the court imposed a sentence seven months

below the Guidelines range. The below-Guidelines sentence is substantively

reasonable in light of the section 3553(a) sentencing factors and the totality of the

circumstances, including Bartkowiak’s criminal history and the seriousness of the

offense. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                     17-30150